DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-7 are currently pending. Claims 1 and 3-7 are amended and claim 2 cancelled as per Applicant’s amendment filed on 03 June 2021.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a storage system and method for allocating storage but fails to teach the combination including the limitations of:
(Claim(s) 1) “wherein the processor changes the type of the semiconductor storage device to be allocated to a storage area based on the write frequency of the storage area of the virtual volume, wherein, in changing the type of the semiconductor storage device, the processor allocates a storage area with a high write frequency to a semiconductor storage device of a type with a large upper limit number of writes and allocates a storage area with a low write frequency to a semiconductor storage device of a type with a small upper limit number of writes, and wherein the processor calculates information for each recommended type of the storage capacity for the semiconductor storage device being the basis of the pool allocated to the storage areas based on: the capacity of the pool or the virtual volume; -2-6844467.1Applicant: HITACHI, LTD.Application No.: 16/594,762the assumed write frequency to the pool or the virtual volume; and the permissible write frequency for each type of the semiconductor storage device per unit capacity”
Claims 7 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 3-6 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0181-0183, Fig. 20] of Applicant’s specification.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. Therefore this case is passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 03 June 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132